DECISION
DORAN, J.
The demurrer to complaint on the ground that it does not name the persons to whom defendant offered to sell milk or, if such is the fact, alege that they are to complainant unknown, is sustained.
State vs. Doyle, 11 R. I. 574.
State v. Smith, 17 R. R. 371.
Suitable amendment if presented will be allowed.
The several motions to dismiss, remand, &c., on the ground that he was tried without pleading to the complaint after it was amended are denied. A plea in a criminal ease is necessary, otherwise no issue is formed for trial and has been held that a judgment based on a trial without a plea must be reversed.
In Lewis v. Smith, 21 R. I. 324, it was held that a plaintiff could not carry Ms case up by claim for a jury trial after the case was dismissed by the district court for failure to give surety for costs, and in Mathewson v. Lewis, 33 R. I. 398, it was held that an unanswered ease was improperly certified up to this court on plaintiff’s claim of jury trial. In the present case there was a trial and sentence in the destriet court. That court had done all it could do before the appeal. State v. Donahoe, 19 R. I. 454 resembles the ease on trial in that the defendant moved in the common pleas division to dismiss a complaint for alleged error committed in the district court. It was held that the common pleas division had jurisdiction after appeal. This court has no power to review acts of the district court. When this defendant claimed his appeal he, in effect, declared that he was aggrieved by the sentence of the district court and that is all he had to do or could do to bring the ease here and as it appears that there was a sentence and an appeal, this court can do nothing with the case but receive it and try it. Defendant has as much reason to be aggrieved by a sentence after a trial without plea as he would be if he had pleaded and then boon convicted.